SUMMARY ORDER
Plaintiff-Appellant Charlene Morisseau appeals from a judgment of the United States District Court for the Southern District of New York (Kaplan, J.), entered December 4, 2007, 2007 WL 4292030, granting defendants’ motion for summary judgment and dismissing the complaint; a Memorandum Opinion entered January 23, 2008, 532 F.Supp.2d 595, denying Morisseau’s motion to amend the judgment; and an order entered February 7, 2008, denying Morisseau’s motion for reconsideration. We assume the parties’ familiarity with the facts, procedural history, and specification of issues on appeal.
We have considered all of Morisseau’s arguments on appeal and find them without merit. Therefore, the judgment of the district court is AFFIRMED.